Citation Nr: 0102796	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for atopic 
dermatitis with lichen simplex chronicus, current rating 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from June 1981 September 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision that established 
service connection for atopic dermatitis with lichen simplex 
chronicus.  

With respect to the claims for a higher initial disability 
rating, I note that in Fenderson v. West, 12 Vet. App. 119 
(1999) the U.S. Court of Veterans Appeals (now the U.S. Court 
of Appeals for Veterans Claims, hereinafter the Court), held, 
in part, that the RO never issued a statement of the case 
concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board concluded that the appeal as to that issue 
was not properly before it, on the basis that a substantive 
appeal had not been filed.  The Court remanded the matter to 
the Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assigned 
rating.  Also, the statement of the case did not identify the 
issue in the same manner as did the RO in Fenderson.  Rather 
it identified the issues as:  "Evaluation of atopic 
dermatitis with lichen simplex chronicus."  The veteran's 
substantive appeal was filed in a timely manner, and it is 
clear from the record that he is seeking a higher rating for 
his service-connected disability.  Accordingly, there is no 
need to remand for clarification of the nature of the issue 
on appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected skin condition is 
productive of extensive lesions on the hands, groin and lower 
extremities with constant itching.  


CONCLUSION OF LAW

The criteria for an 30 percent initial rating for service-
connected atopic dermatitis with lichen simplex chronicus are 
satisfied.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.25, 
4.118, Code 7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that I am satisfied that all appropriate 
development has been accomplished.  All relevant facts have 
been properly developed.  The recent examinations provide 
sufficient information to rate the skin condition in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for atopic dermatitis with lichen simplex chronicus in a June 
1999 rating decision.  The RO assigned a 10 percent rating 
under the provisions of 38 C.F.R. § 4.118, Code 7806.  

This code provides that a 10 percent rating is applicable for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  The next higher 
evaluation of 30 percent requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  

The veteran has argued consistently that the service-
connected skin condition is productive of extensive lesions 
and constant itching.  Evidence in support of his claim 
includes the report of the April 1999 VA examination that 
reflects that the veteran had involvement of the right mid 
distal lower leg, both inguinal folds and the right popliteal 
area.  This demonstrates rather extensive lesions.  In 
addition, the examiner found evidence of excessive scratching 
of the lesions of the leg.  Thus, indicating a pruritic 
element.  Furthermore, the a July 1999 VA dermatology clinic 
report shows that the veteran complained of constant itching.  
These findings are consistent with a schedular rating of 30 
percent.  

Incidentally, I note that most of the lesions have been found 
in the groin area and lower extremities, rather than an 
exposed surface of the skin.  Thus, there is no reason for 
consideration of disfigurement.  See 38 C.F.R. § 4.118, Code 
7800 (2000).  

It is important to note that the veteran has not demonstrated 
the symptoms warranting the next higher evaluation of 50 
percent.  He has not shown ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or that the condition was exceptionally 
repugnant.  With respect to the latter factor, the veteran 
has made allegations concerning the reaction of his family 
members to his skin condition.  Moreover, his spouse 
described it as "disgusting" in the statement received in 
August 1999.  Although it is clear that the presentation is 
unpleasant there is no indication of exceptional repugnance.  
In view of the foregoing, the preponderance of the evidence 
is in support of an initial rating of no more than 30 percent 
for service-connected atopic dermatitis with lichen simplex 
chronicus.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required extensive treatment or 
hospitalization that would significantly interfere with his 
ability to work.  Moreover, the veteran has not shown marked 
interference with his employment.  

The veteran did testify to the effect that he missed about 30 
days from work in the 1999 calendar year.  However, he 
indicated that that allegation would be difficult to prove 
inasmuch as he did not compile a record of his absences.  He 
explained that he was a flight instructor and that he was 
unable to work when the skin condition affected his hands 
because it was considered a safety issue.  Subsequently, he 
submitted a statement indicating that he had "Down Time" at 
work on the following days as a consequence of his skin 
condition:  

April 26, 1999 to May 3, 1999;
May 4, 1999 to May 12, 1999;
May 24, 1999 to May 29, 1999;
July 15, 1999 to August 5, 1999;
October 6, 1999 to October 9, 1999 and 
December 12, 1999 to December 18, 1999.  

The veteran indicated that these dates had been confirmed by 
his log book.  This indicates more lost time than calculated 
at the time of the hearing.  

The Board notes, however, that the medical evidence of record 
includes a report of a VA skin examination conducted on April 
28, 1999.  This report describes patches over the legs and 
inguinal folds, but not on either hand, at the time of the 
examination.  Consequently, although the veteran's log book 
may document "down time" from work, the medical evidence 
does not support the conclusion that it was due to the 
veteran's inability to use his hand or hands in a safe 
manner, as he alleges.  The Board notes that the record was 
left open for 60 days after the hearing for the submission of 
additional evidence, including private treatment records, but 
that no additional treatment records were received from the 
veteran.  

The veteran has not demonstrated the marked impairment 
necessary for consideration of an extraschedular evaluation.  
He is advised that an evaluation of 30 percent is of itself a 
reflection of the degree of vocational impairment 
demonstrated in this case.  In view of the foregoing 
consideration of an higher rating on extraschedular grounds 
is not indicated at this time.  


ORDER

A 30 percent initial evaluation is warranted for atopic 
dermatitis with lichen simplex chronicus, subject to 
regulations applicable for the payment of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

